DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In response to communications filed on 02 February 2021, claims 1, 3-7 and 9-17 are presently pending in the application, of which, claims 1, 16 and 17 are presented in independent form. The Examiner acknowledges amended claims 1, 3-7, 16 and 7 and cancelled claim 2. Claim 8 was previously cancelled. No claims were added.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02 February 2021 has been entered.
 
Response to Remarks/Arguments
All arguments directed to the objections and/or rejections issued in the previous Office Action, mailed 03 November 2020, have been deemed persuasive and therefore 

Applicant’s arguments with respect to claims 1, 3-7 and 9-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kawano, Takuya (U.S. 2013/0268528 and known hereinafter as Kawano) in view of Suzuki, Yuichiro, et al (U.S. 2014/0119658 and known hereinafter as Suzuki).

As per claim 1, Kawano teaches an apparatus for performing a predetermined process on a scan image obtained by scanning a document, comprising: 
a memory that stores a program (e.g. Kawano, see paragraph [0032] and Figure 1, which discloses memory); and
a processor that executes the program to perform (e.g. Kawano, see paragraph [0032] and Figure 1, which discloses a processor coupled to memory.):
analyzing the scan image to identify a plurality of character string blocks each assumed as a single continuous character string in the scan image (e.g. Kawano, see paragraphs [0042-0044; 0064-0067], which discloses when the OCR processor extracts character strings, it analyzes the scanned image by treating the character string as a continuous string of characters.);
controlling to display the scan image on a UI screen (e.g. Kawano, see paragraphs [0044-0046], which discloses the scanner reads an image from the document and a file of a document image is stored in the box of auxiliary storage devices.), wherein a user designates a position on the displayed scan image to select one of the identified character string blocks (e.g. Kawano, see paragraphs [0044-0049], which discloses MFP selects a candidate character string, which is the candidate of the file name, from the extracted character strings. The Examiner notes that there are well known technologies of selecting candidate character strings from the character strings extracted from the OCR processing.); 
obtaining a character string corresponding to the selected one of the character string blocks (e.g. Kawano, see paragraphs [0046-0048], which discloses an OCR process is performed by an OCR processing unit that acquires, edits, and extracts character strings.); 
separating the obtained character string to extract a plurality of separated words if the obtained character string corresponding to the selected one of the character string blocks satisfies a predetermined condition (e.g. Kawano, see paragraphs [0051-0058; 0063-0066], which discloses when it is determined that the user selects the candidate character string, the words may be separated by a space character or removed as a deleted space character.);
controlling to display a list of the extracted plurality of separated words (e.g. Kawano, see paragraphs [0074-0079] which discloses controlling the displaying of the character strings in such as ‘Estimated Sheet’ and ‘20110701’ as separate words and strings.); and 
setting information for the predetermined process by using one of the plurality of separated words that is selected from the displayed list by the user (e.g. Kawano, see paragraphs [0063-0078], which discloses a character string editing unit that functions as a setting unit for editing, inputting, deleting, adding character strings extracted from the OCR processing unit.),
Although Kawano discloses obtaining a character string corresponding to the selected one of the character string blocks, it does not explicitly disclose wherein the obtained character string is a character string recognized by performing an OCR process on the selected one of the character string blocks.
Suzuki teaches wherein the obtained character string is a character string recognized by performing an OCR process on the selected one of the character string blocks (e.g. Suzuki, see paragraph [0050-0052], which discloses the CPU identifies the character string by the OCR processing unit, where the identified character strings are stored in memory and may then be extracted.).
Kawano is directed to multifunction peripheral system that produces a file name of an image by selecting candidate character strings from the extracted image. Suzuki is directed to stroke data being data representing a trajectory and being data that includes information indicating position on the trajectory, identifying first stroke data, a first character string that is a character string formed by a first trajectory. Both are analogous art because they are directed to character string extraction and manipulation based on OCR processing and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings of Kawano with the teachings of Suzuki to include the claimed features with the motivation to efficiently improve OCR processing.

As per claim 16, Kawano teaches a method of controlling an apparatus for performing a predetermined process on a scan image obtained by scanning a document, comprising: 
analyzing the scan image to identify a plurality of character string blocks each assumed as a single continuous character string in the scan image (e.g. Kawano, see paragraphs [0042-0044; 0064-0067], which discloses when the OCR processor extracts character strings, it analyzes the scanned image by treating the character string as a continuous string of characters.);
controlling to display the scan image on a UI screen (e.g. Kawano, see paragraphs [0044-0046], which discloses the scanner reads an image from the document and a file of a document image is stored in the box of auxiliary storage devices.), wherein a user selected one of the identified character string blocks (e.g. Kawano, see paragraphs [0044-0049], which discloses MFP selects a candidate character string, which is the candidate of the file name, from the extracted character strings. The Examiner notes that there are well known technologies of selecting candidate character strings from the character strings extracted from the OCR processing.); 
performing an OCR process on the selected one of the character string blocks to obtain a character string corresponding to the selected one of the character string blocks (e.g. Kawano, see paragraphs [0046-0048], which discloses an OCR process is performed by an OCR processing unit that acquires, edits, and extracts character strings.); 
separating the obtained character string to extract a plurality of separated words if the obtained character string corresponding to the selected one of the character string blocks satisfies a predetermined condition (e.g. Kawano, see paragraphs [0051-0058; 0063-0066], which discloses when it is determined that the user selects the candidate character string, the words may be separated by a space character or removed as a deleted space character.);
controlling to display the extracted plurality of separated words (e.g. Kawano, see paragraphs [0074-0079] which discloses controlling the displaying of the character strings in such as ‘Estimated Sheet’ and ‘20110701’ as separate words and strings.); and 
setting information for the predetermined process by using one of the displayed plurality of separated words that is selected from the displayed plurality of separated words by the user (e.g. Kawano, see paragraphs [0063-0078], which discloses a character string editing unit that functions as a setting unit for editing, inputting, deleting, adding character strings extracted from the OCR processing unit.),

As per claim 17, Kawano teaches a non-transitory computer readable storage medium storing a program for causing a computer to perform an apparatus for performing a predetermined process on a scan image obtained by scanning a document, where the image processing apparatus comprises: 
analyzing the scan image to identify a plurality of character string blocks each assumed as a single continuous character string in the scan image (e.g. Kawano, see paragraphs [0042-0044; 0064-0067], which discloses when the OCR processor extracts character strings, it analyzes the scanned image by treating the character string as a continuous string of characters.);
controlling to display the scan image on a UI screen (e.g. Kawano, see paragraphs [0044-0046], which discloses the scanner reads an image from the document and a file of a document image is stored in the box of auxiliary storage devices.), wherein a user selected one of the identified character string blocks (e.g. Kawano, see paragraphs [0044-0049], which discloses MFP selects a candidate character string, which is the candidate of the file name, from the extracted character strings. The Examiner notes that there are well known technologies of selecting candidate character strings from the character strings extracted from the OCR processing.); 
performing an OCR process on the selected one of the character string blocks to obtain a character string corresponding to the selected one of the character string blocks (e.g. Kawano, see paragraphs [0046-0048], which discloses an OCR process is performed by an OCR processing unit that acquires, edits, and extracts character strings.); 
separating the obtained character string to extract a plurality of separated words if the obtained character string corresponding to the selected one of the character string blocks satisfies a predetermined condition (e.g. Kawano, see paragraphs [0051-0058; 0063-0066], which discloses when it is determined that the user selects the candidate character string, the words may be separated by a space character or removed as a deleted space character.);
controlling to display the extracted plurality of separated words (e.g. Kawano, see paragraphs [0074-0079] which discloses controlling the displaying of the character strings in such as ‘Estimated Sheet’ and ‘20110701’ as separate words and strings.); and 
setting information for the predetermined process by using one of the displayed plurality of separated words that is selected from the displayed plurality of separated words by the user (e.g. Kawano, see paragraphs [0063-0078], which discloses a character string editing unit that functions as a setting unit for editing, inputting, deleting, adding character strings extracted from the OCR processing unit.),

As per claim 2, Kawano teaches the apparatus according to claim 1, wherein if obtained character string corresponding to the selected one of the character string blocks satisfies the predetermined condition, the extracted plurality of separated words are displayed as a list including the extracted plurality of separated words (e.g. Kawano, see paragraph [0046], which discloses character strings may be edited based on an operation, thereby separating the character strings accordingly.). 

As per claim 3, Kawano teaches the apparatus according to claim 1, wherein, if the obtained character string corresponding to the selected one of the character string blocks satisfies the predetermined condition, the extracted plurality of the separated words are displayed with the character string corresponding to the selected one of the character string blocks (e.g. Kawano, see paragraph [0046], which discloses character strings may be edited based on an operation, thereby separating the character strings accordingly.). 

As per claim 4, Kawano teaches the apparatus according to claim 2, wherein the list is displayed adjacently to the selected one of the character string blocks (e.g. Kawano, see paragraph [0046], which discloses character strings may be edited based on an operation, thereby separating the character strings accordingly.).

As per claim 5, Kawano teaches the apparatus according to claim 2, wherein the extracted plurality of separated words in the list are displayed in accordance with a predetermined display condition (e.g. Kawano, see paragraphs [0047-0049], which discloses character string display unit that controls the display and provides instructions for receiving.). 

As per claim 6, Kawano teaches the apparatus according to claim 5, wherein the extracted plurality of separated words on the list are displayed in ascending order of distance between each of the extracted plurality of separated words and a position designated by the user for selecting the selected one of the character string blocks (e.g. Kawano, see paragraphs [0047-0049], which discloses character string display unit that controls the display and provides instructions for receiving.). 

As per claim 7, Kawano teaches the apparatus according to claim 2, wherein the list is displayed adjacently to an entry field where the information for the predetermined process is to be input (e.g. Kawano, see paragraphs [0047-0049], which discloses character string display unit that controls the display and provides instructions for receiving.). 

As per claim 9, Kawano teaches the apparatus according to claim 1, wherein if the obtained character string corresponding to the selected one of the character string blocks does not satisfy the predetermined condition, the information for the predetermined process is set by using the obtained character string corresponding to the selected one of the character string blocks (e.g. Kawano, see paragraphs [0046-0048], which discloses a character string editing unit that functions as a setting unit for editing, inputting, deleting, adding character strings extracted from the OCR processing unit.). 

As per claim 10, Kawano teaches the apparatus according to claim 1, wherein boxes enclosing the plurality of character string blocks identified by analyzing the scan images are displayed on the UI screen along with the scan image so that the user can recognize the identified plurality of character string blocks (e.g. Kawano, see paragraphs [0046-0048], which discloses a character string editing unit that functions as a setting unit for editing, inputting, deleting, adding character strings extracted from the OCR processing unit.). 

As per claim 11, Kawano teaches the apparatus according to claim 1, wherein the predetermined process is a process of storing of the scan image, and the set information is a file name with which to store the scan image (e.g. Kawano, see paragraphs [0065-0069], which discloses reading and/or scanning of image where the image data is associated with the original document set file.). 

Kawano teaches the apparatus according to claim 1, wherein the predetermined process is a process of storing the scan image, and the set information is a name of a folder in which to store the scan image (e.g. Kawano, see paragraphs [0065-0069], which discloses reading and/or scanning of image where the image data is associated with the original document set file.). 

As per claim 13, Kawano teaches the apparatus according to claim 1, wherein the predetermined process is a process of uploading the scan image to a predetermined location, and the set information is a path name indicating an upload destination (e.g. Kawano, see paragraphs [0065-0069], which discloses reading and/or scanning of image where the image data is associated with the original document set file.).

As per claim 14, Kawano teaches the apparatus according to claim 1, wherein the predetermined process is a process of faxing the scan image, and the set information is a fax number (e.g. Kawano, see paragraph [0103], which discloses a specification number is displayed in the file candidate name display part.). 

As per claim 15, Kawano teaches the apparatus according to claim 1, wherein the predetermined process is a process of emailing the scan image, and the set information is an email address (e.g. Kawano, see paragraph [0103], which discloses a specification number is displayed in the file candidate name display part. See further paragraph [0118], which discloses e-mail may be used to associate image data with the management information.). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892 that includes additional prior art of record describing the general state of the art in which the invention is directed to.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN M SYED whose telephone number is (571)272-7191.  The examiner can normally be reached on M-F 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/FARHAN M SYED/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        May 5, 2021